DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.
The status of the claims are as follows: Claims 1-6 have been canceled.  Claim 7-19 are pending.
Claim Objections
Claims 8-19 are objected to because of the following informalities:  All of these claims depend improperly from a canceled claim 4.  Applicant should correct the claims to properly depend from pending Claim 7.  Accordingly, Claims 8-19 have not been further treated on the merits.   Although, claims 8-19 are withdrawn from examination, the Examiner will make some suggestions on amendments to advance prosecution on the merits.
 Claim Rejections - 35 USC § 112
Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, applicant is reminded that when drafting a claim, that the claim is a single run-on sentence which starts with capitalization and ends with a period.  The proper format of a claim.  A claim requires three parts, 1) a preamble; 2) transitional phrase (comprising or consisting of) and 3) the body of the claim which should be drafted with element plus function language and there should be cooperative connections between the elements of the apparatus. The claim should start with capitalization and end with a period.  Applicant’s claim 7, although meeting the three requirements of a claim, there is multiple capitalization in the claim, which is no doubt a word processing formatting error.  The “A first heating”, “A second heating “, “A power source”, and “A user controller” should be –a first heating--; --a second heating --; --a power source; and --a user controller--.  Suitable correction is required.  In Claim 8, there is multiple capitalization in the claim which requires correction.    In claim 9, applicant is suggested to use Markush language and draft the claim as follows:
Claim 9.  (Amended)  The electronic system for vaporizing smokable materials for personal inhalation of claim 7, wherein said first and second smokable material is selected from the group consisting of fluids, oils, juices, waxes, dabs, shatters, distillates, flower, hashes, tobacco and plant matter.
Markush language selected from the group consisting of A, B, C and D is interpreted as A or B or C or D.
	In Claim 19, “the first container” and “second container” lacks positive antecedence.  Applicant could properly depend the claim from Claim 18, and ultimately correct the claim to properly depend from claim 18.
Applicant is reminded that claims 8-19 should properly depend from claim 7.  If the claim depended properly from Claim 7, claims 8-19 would be objected to as being dependent upon a rejected base claim
 Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimmel in combination with Zuber et al.
Kimmel teaches a personal vaporizer having controlled usage.  Kimmel  teaches a personal vaporizer including a cartridge configured to accommodate a plurality of chambers; each configured contain a smokable liquid material, an atomizer configured to vaporize the liquid material which is to be inhaled., a controller to control the atomizer and one or more sensors configured to be in electrical communication with the controller wherein the controller is configured to control the atomizer to vaporize the liquid material or material disposed within the cartridges. [Note the abstract, Paragraphs [0008] and [0011].  Kimmel teach that sensors (18) are programmable to satisfy various authorization conditions for the personal vaporizer and can configured to sense conditions and authorizations to a paired communication device such as a smart phone, the wireless communication unit can communicate with paired communication device by Wi-Fi or Bluetooth communication devices.  Specifically, from Figure 2, the personal vaporizer (2) includes a cartridge (22) include two chambers (24, 25) which permits the cartridge to house two different types of liquid materials which may be vaporized for personalization or inhalation by the user.  The cartridge (22) is provided with a microprocessor (26) that operates in conjunction with a capacitor sensor (28) which dispenses the liquid materials contained in the dual chamber.  Kimmel teaches that a first chamber (24) can include nicotine and the second chamber (25) can contain a prescribed medication.  The used may be able to selectively vaporize each of the substances in the dual chambers such that each of the substances to be vaporized can be inhaled at the same time or at different intervals.  The personal vaporizer can be operated and controlled so that both, one, or selective vaporization of the different chambered liquids can be accomplished by the device, the different vaporization inherently implies that the heater or vaporizer or controller can be independently controlled.  Kimmel teaches that the microprocessor (26) located in the cartridge (22) may serve as the controller to control all of the operations of the personal vaporizer. [[Note Paragraphs [0032]-[0034]]
	However, Kimmel does not specifically teacher a first heating element for applying heat to a first smokable material and a second heating element for applying heat to a second smokable material wherein the user can independently control the duration and amount of heat for each of the first and second heating element.
	Zuber teaches an electrically heated smoking system which includes two heaters wherein the first heating element and the second heating element or both heating elements can extend substantially partially or fully around the circumference of the aerosol forming substrate. [Note Paragraphs [0040-0042] Zuber teaches that the second heating element is upstream of the first heating elements permitting different parts of the aerosol forming substrate to be heated at different times.  Zuber further teaches that providing two separate heating elements provides for more straight forward control of the temperature gradient along the aerosol. Zuber teaches that the heating elements are independently controllable. [Note Column Paragraph [0042]]
	It is maintained that the both Kimmel and Zuber et al. provides a selectively activatable heating element system or independently controlled vaporizer for permitting independent control for heating a smokable material.  Kimmel et al. teach a dual chambered cartridge which can house two different smokable materials.  The two different materials can be vaporized (heated) such that both smokable materials can be vaporized at the same time, or individually.  Although Kimmel does not specifically claim the limitation of two heating elements which are independently controlled, this feature in an e-cigarette or personal inhalation device has been taught in Zuber et al.  Both of the personal inhalation devices teach using a controller or a microprocessor for controlling the vaporizer.  Kimmel teaches sophisticated microprocessor which includes pair with a device including a cell phone, Wi-Fi device so that the inhalation device can be controlled using the cell phone or instructions to the personal inhalation device can be downloaded from a pharmacist include delivering the amount of medicament or smokable material or flavorant or nicotine or vaporizable material has been specifically taught in Kimmel.  It is maintained that the combined teachings of Kimmel and Zuber et al. teach applicant’s claimed invention including the claim limitations which were not specifically examined because of the improper dependency however were examined in order to advance prosecution on the merits.  Applicant’s concept of providing an electronic system for vaporizing smokable materials for person inhalation includes a first and second heating element for applying heat to first and second smokable materials both heating elements being independently controlled has been taught by the prior art.  The prior art references Kimmel and Zuber provide teachings, suggestion, motivation regarding the microprocessor, control and dispensation of two different smokable to a vaporizer or personal inhalation device, Both reference provide demonstrate the level knowledge and skill of the artisan needed in the electronic system and controllers required for independently controlling the vaporizing or heating of the smokable material disposed within a personal inhalation device, rendering the invention as a whole obvious to one having ordinary skill in the art at the time of filing or the time the invention was made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhu teaches heating assemblies for e-cigarette vaporizers.  Plojoux et al. teach an extractor for an aerosol generating device.  Goggin et al. teach a multiple chamber vaporizer.  Plojoux et al. ‘449 teach an aerosol generating device with improved temperature distribution.  Egoyants et al. teach an apparatus comprising a heater configured to heat smokable material to volatilize at least one components of the smokable material wherein the heater is elongate and comprise a plurality of independentably controllable heating regions arranged sequentially along a longitudinal axis of the heater.
At this time, it is not apparent to the Examiner of any allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                      Primary Examiner, Art Unit 1771